DETAILED ACTION
The previous office action is withdrawn, a new action appears below.

In view of the Appeal Brief  filed on 11/6/19, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN JOHNSON/               Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 23, 24, 26, 28, 31-32, 35-37, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (20130048163) in view of Proell (3044912).

Proell teaches that addition of potassium ferricyanide (col. 2, lines 60-68) from .5-10 % (col. 3, lines 1-5).  The potassium ferricyanide acts as a burning catalyst (col. 2, lines 25-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to incorporate potassium ferricyanide as a burn rate modifier for a propellant as taught by Proell into the propellant composition of Hafner since Hafner discloses that it is known to use additives to modify the burn rate (0005).  
	Regarding claim 4, Hafner discloses that strontium nitrate can be added to the composition (0035).
Regarding claims 24, 28, 31, 34, 39, and 42, Hafner discloses the addition of iron oxide (0037) and ball powder (0042).
Regarding claim 26, Hafner discloses the propellant being used as a munition, cartridge rocket motor, mortar shells, shotgun shells, and missiles (0003) (meets casing limitation). Hafner does not use the term "flare" however but discloses the same composition described in the claim that Applicant refers to as a "flare" and thus meets the claim limitations since the same composition will have the same function or effects regardless of the name describing it.
Regarding claims 36 and 40, Hafner discloses the addition of nitramines such as RDX (0045).  Hafner uses a different chemical name for RDX than the claim but the chemical is the same.
Regarding claim 37, all the details are described above except for the fuel:oxidizer ratio would be inherent or obvious since the same ranges of fuel and oxidizer are used in Hafner.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb (3109761) as applied above and further in view of Hagel (20010001970).
Regarding claim 6, Hagel discloses the addition of calcium silicide to a propellant that improves the ignition capacity and also partly produce an increase in mechanical sensitivity (para. 0013).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the calcium silicide as taught by Hagel since Hagel suggests that calcium silicide will work to improves the ignition capacity and also partly produce an increase in mechanical sensitivity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 37, 41, and 42 all recite a “consisting of” scope which is used to limit the claim to the components that are claimed but then includes a list of components and indicates that “one or more” can be added.  There are nine optional additives and there is no way to determine the scope of these claims as “consisting of” since there are too many possible optional additives.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the section 112 rejection.  The Examiner disagrees, the claim scope is not clear since claims 37, 41, and 42 all recite a “consisting of” scope which is used to limit the claim to the components that are claimed but then includes a list of components and indicates that “one or more” can be added.  There are nine optional additives and there is no way to determine the scope of these claims as “consisting of” since there are too many possible optional additives.
Applicant argues the combination of references but note that both patents relate to propellant composition.  Further, Hafner discloses that it is known to use a burn rate additive.  Proell teaches the use of potassium ferrocyanide as a burn rate additive.  Thus, one of skill in the art would be motivated to include such an additive to modify the burn rate in light of the disclosure of Hafner that indicates that it is known to use a burn rate additive.
In response to applicant's argument that the composition is combined in the instant application for a different purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims are composition claims and only require the recited ingredients that are claimed.
Applicant argues that the prior art is not analogous art.  However, the limitations regarding flares, etc. are not in the claim.  Further, the prior art combination meets the claim limitations and is a composition which is what is required in the claims.  The scope of the claim is broad and encompasses the prior art teachings.
With regard to claim 26, the composition as taught by Hafner in view of Proell has the same components and meets the definition of “flare” that is provided.  This meets the claim limitations since the same composition will have the same function or effects regardless of the name describing it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AILEEN B FELTON/Primary Examiner, Art Unit 1734